Tanger Factory Outlet Centers, Inc. For Release:IMMEDIATE Contact:Frank Marchisello (336) 834-6834 TANGER PRICES $% SENIOR NOTES DUE 2020 Greensboro, NC – June 2, 2010.Tanger Factory Outlet Centers, Inc. (NYSE: SKT) announced today that its operating partnership, Tanger Properties Limited Partnership, has agreed to sell $300 million of 6.125% senior notes due 2020 in an underwritten public offering through Banc of America Securities LLC, Wells Fargo Securities, LLC and BB&T Capital Markets, a division of Scott & Stringfellow, LLC, as joint book-running managers.The notes were priced at 99.310% of the principal amount to yield 6.219% to maturity. The notes will pay interest semi-annually at a rate of 6.125% per annum and mature on June 1, 2020. Closing of the sale of the notes is expected to occur on June 7, 2010. The estimated net proceeds from the offering, after deducting the underwriting discount and offering expenses, are expected to be approximately $295.5 million. Tanger intends to use the net proceeds from the sale of the notes to (i) repay its $235 million unsecured term loan due in June 2011, (ii) pay the costs to terminate two interest rate swap agreements associated with the term loan and (iii) repay borrowings under its unsecured lines of credit and for general working capital purposes. The offering is being made only by means of a prospectus and related prospectus supplement, a copy of which may be obtained from Banc of America Securities LLC, 100 West 33rd Street, 3rd Floor, New York, NY 10001, Attention: Prospectus Department, or by calling 1-800-294-1322; Wells Fargo Securities, LLC, 1525 West W.T. Harris Blvd., NC0675,
